Citation Nr: 9935641	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-48 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis of this 
spine.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his sister-in-law


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1944.  This case arises from an appeal of a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Saint Louis, Missouri, which denied the 
veteran's request to reopen his claim of entitlement to 
service connection for arthritis of the spine. 

In March 1998, the Board of Veterans' Appeals (Board) 
referred this case for a Veterans Health Administration (VHA) 
expert medical opinion, pursuant to 38 U.S.C.A. § 7109 
(1997), and VHA Directive 10-95-040, dated April 17, 1995.  
The Board received the requested opinion in April 1998, and a 
copy was provided to the appellant and his representative.  

In July 1998, after allowing the parties sufficient time to 
respond to the additional information, the Board determined 
that new and material evidence had been submitted to reopen a 
claim for service connection for arthritis of the spine.  The 
Board then addressed the issue of entitlement to service 
connection for arthritis of the spine on its merits and 
determined that arthritis of the spine was not incurred in or 
aggravated by active service.  

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In June 1999, 
in response to a joint motion for remand, the Court vacated 
the Board's decision denying service connection for arthritis 
of the spine and remanded the matter to the Board, whereupon 
this case is once again before the Board.  


REMAND

A VHA opinion obtained by the Board as part of the 
development of this case reflects that the expert whose 
opinion was solicited reviewed the claims file, "but did not 
have access to any of the x-rays."  Addressing the question 
of whether the veteran suffered from ankylosing spondylitis 
beginning in 1943 and progressing to the present, the 
reviewing physician indicated that he could not provide a 
definite answer to the question, although he believed it was 
unlikely.  Addressing concerns arising in connection with 
conflicting x-ray findings, the reviewer further added that 
the ultimate resolution of the conflicting x-rays could only 
be resolved by examining the films, and that it was not clear 
whether they even existed.  

The joint motion for remand upon which the Court's order in 
this case was predicated reflects that the VA should attempt 
to locate appellant's missing x-ray films.  That motion 
further reflects that once the VA has "determined the 
existence of the x-rays," the VA should then obtain an 
expert medical opinion and/or additional examination to 
resolve conflicts between the x-ray evidence contained in the 
claims file.  

Therefore, this case is REMANDED for the following evidence.  

1.  The RO should attempt to locate and 
secure all x-ray films referenced in the 
March 1998 VHA opinion contained in the 
claims file.  Those films should be made 
a part of the claims file.  If any of the 
films in question are not available after 
all reasonable avenues have been 
exhausted, a statement documenting 
efforts made to obtain the films in 
question and explaining their absence 
should be associated with the claims 
file.  

2.  If, and only if, additional films are 
obtained and made part of the claims 
file, the veteran should be afforded an 
examination to determine the etiology of 
a spinal disorder.  After reviewing the 
claims file, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current degenerative osteoarthritic 
changes of the lumbar spine had their 
onset during service or within one year 
thereof.  The examiner should consider 
all pertinent evidence, including all x-
ray evidence associated with the claims 
file.  The examiner's attention is also 
directed to the July 1996 statement of 
Dr. Ramiro Icaza, M.D., the August 1996 
statement of Dr. R. Dan Bieser, D.O., and 
the March 1998 VHA opinion of Dr. John M. 
Stuart, M.D.  The examiner's opinion 
should include a rationale, including a 
discussion of the underlying facts and 
medical principles involved, for all 
conclusions offered.  The claims file, 
together with a copy of this REMAND, must 
be made available to the examiner for 
review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












